

AMENDMENT TO THE CLEARWATER PAPER CORPORATION MANAGEMENT DEFERRED COMPENSATION
PLAN
The Clearwater Paper Corporation Management Deferred Compensation Plan, as
amended and restated as of January 1, 2016 (the “Plan”), is hereby amended as
follows effective as of May 1, 2020:
Section 5(b) of the Plan is hereby amended to read as follows:
(b) At the time of an Employee’s initial election to defer base salary or an
award under the AIP, the Employee shall file an election which shall indicate
whether such deferred Compensation shall be paid in a lump sum or paid in annual
installments over a period of fifteen (15) or fewer years. Installment payments
under the Plan shall be treated as a single distribution for purposes of Section
409A of the Code. An Employee who elects to participate in the Plan for Plan
Years beginning prior to January 1, 2014 shall have only one form of payment
election in effect for all amounts deferred under the Plan in such Plan Years.
For amounts deferred in any Plan Year beginning on or after January 1, 2014 and
prior to January 1, 2016, an Employee who elects to participate in the Plan for
such Plan Year shall be permitted to make a separate form of payment election
for all amounts to be deferred in such Plan Year. For any Plan Year beginning on
or after January 1, 2016, an Employee who elects to participate in the Plan for
such Plan Year shall be permitted to make one form of payment election for all
base salary to be deferred in such Plan Year and a separate form of payment
election for any AIP award to be deferred in such Plan Year. An Employee’s form
of payment elections in effect for any Plan Year shall remain in effect for
similar amounts (base salary or AIP awards) deferred in each subsequent Plan
Year unless and until the Employee makes a new form of payment election in the
manner prescribed by the Committee; provided, however, that for any election to
defer an AIP award or base salary submitted on or after May 1, 2020, the
Employee shall be required to submit a separate form of payment election for the
amount to be deferred (or allow the default form of payment described in the
next sentence to apply). Deferred Compensation shall be distributed in a single
lump sum payment unless the Employee elects otherwise.
To record adoption of this Amendment, Clearwater Paper Corporation has caused
its authorized officer to execute the same.


Date: 6/25/20  CLEARWATER PAPER CORPORATION



--------------------------------------------------------------------------------



             By: Kari G. Moyes      Name: Kari G. Moyes      Title: Senior Vice
President, Human Resources
2
4834-6202-7196.v2